COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
                                                              No. 08-15-00355-CV
                                               §
 IN THE INTEREST OF                                               Appeal from
                                               §
 O.C.V. AND M.S.V., JR., CHILDREN.                            383rd District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                            (TC # 2012DCM10912)
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Veronica Rae Chavez Vara, to

dismiss her appeal. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d).


August 17, 2016
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.